DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/11/2019. Claims 1-6 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a work” and “perceptual-information output part” in claim 1
Submitted specification describe speaker as a perceptual-information output part, see [0013] of PGPUB of submitted specification.
Submitted specification describe a work as desired work, see [0018] of PGPUB of submitted specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293768 (“Ooshima”), and further in view of US 2019/0344440 (“Yamaoka”). 
Regarding claim 1, Ooshima discloses a  robot system comprising a robot configured to perform a work to a workpiece (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm) which is suitably selected from known various mechanical sections, such as an articulated type, a gantry type, a parallel link type, etc., and can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”), and a user interface configured to remotely manipulate the robot (see fig 12, where 80 is a teach pendant is interpreted as user interface. Teach pendant is portable so robot is controlled by teach pendant remotely. see also [0029], where “In the robot system 22 of FIG. 2, the detection section 14 is installed within the robot 12 including a vertical articulated mechanical section, and a robot controller 24 for controlling the robot 12 is provided with the functions of the conversion section 16 and the image generating section 18. Further, a portable teach pendant 26 is connected to the robot controller 24, and the teach pendant 26 is provided with the display section 20 including the display unit and the display processing section.”), 
wherein the robot includes: 
a robotic arm (see [0025], where “The robot 12 includes a mechanical section (also referred to as a robot arm); 
an end effector attached to the robotic arm and configured to perform the work to the workpiece (see [0025], where “The robot 12 … can perform various tasks, such as handling, machining, etc., with respect to an object by using an end effector, such as a hand, a tool, etc., attached to a distal end of the mechanical section.”; see also [0029]); and 
an acceleration sensor attached to the robot (see [0025], where “The detection section 14 may be configured as a desired number of sensors, such as a force sensor, an acceleration sensor, etc., provided for the robot 12,”; see also fig 2, where acceleration sensor is on section 14 of robot 12), and 
wherein the robot system comprises a (see fig 2, where 20 is the display section. See also fig 3-6, where 28 is the display screen of the display section 20. See also fig 7, where detection section 14 is detecting force on robot and display section 20 is displaying that information. See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14…an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; information (force) detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima does not disclose the following limitations:
sensor attached to the robot end effector, and
a perceptual-information output part configured to output an acceleration signal from the acceleration sensor as perceptual information.
However Yamaoka discloses a robot system wherein sensor attached to the robot end effector (see fig 1, where SN is an acceleration sensor. See also [0025], where “The , and
a perceptual-information output part configured to output an acceleration signal from the acceleration sensor as perceptual information (see [0026], where “a speaker (notification unit) 28 configured to output sound such as warning notification.”; see also [0044], where “ A case where the calibration data of the acceleration sensor SN is in appropriate”; see also [0054], where “When it is determined by the determination unit 22 lack of the validity (step S6: NO), a notification of no validity is made by the monitor 27 and the speaker 28 (step S7). As a specific notification, an image indicating no validity is displayed on the monitor 27, and a warning sound is output by the speaker 28.”; sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part. see also fig 14).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, sensor attached to the robot end effector, and a perceptual-information output part configured to output an acceleration signal from the acceleration sensor as perceptual information for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 2, Ooshima does not disclose the following limitation:
wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece.
However Yamaoka further discloses a robot system, wherein the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece (see fig 1, where SN is an acceleration sensor. See also [0025], where “The robot 10 has, at a tip position, an end effector EF for carrying out work on a work as a working object. The acceleration sensor SN is mounted on the end effector EF, and detects the acceleration (a state quantity) of the end effector EF at the mounting position.”; end effector is contacting workpiece and sensor SN is attached to the end effector which is close/near location to the workpiece).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, the acceleration sensor is disposed at or near a location where the acceleration sensor contacts the workpiece, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 3, Ooshima further discloses a robot system, wherein the robot system comprises a (see fig 2, where 20 is the display section. See also fig 3-6, where 28 is the display screen of the display section 20. See also fig 7, where detection section 14 is detecting force on robot and display section 20 is displaying that information (force) detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima does not disclose the following limitations:
an acceleration signal processor configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component, 
wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information.
However Yamaoka further discloses a robot system, comprising an acceleration signal processor (see [0026], where “The control apparatus 20 includes a control unit 29 configured to execute various types of control, an operation… The control unit 29 includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), and a memory which are not shown in FIG. l. By the CPU developing a program stored in the ROM onto the RAM and the memory, the control unit 29 can execute each program function.”; control unit is interpreted as signal processor) configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component (see [0031], where “The correction amount calculation unit 23 subtracts the gravitational acceleration from the sensor low-pass filter is removing the noise signal. It is not passing the noise signal or all detected signals. So it is passing only a particular frequency band.), 
wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information (see [0026], where “a speaker (notification unit) 28 configured to output sound such as warning notification.”; see also [0044], where “ A case where the calibration data of the acceleration sensor SN is in appropriate”; see also [0054], where “When it is determined by the determination unit 22 lack of the validity (step S6: NO), a notification of no validity is made by the monitor 27 and the speaker 28 (step S7). As a specific notification, an image indicating no validity is displayed on the monitor 27, and a warning sound is output by the speaker 28.”; sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part. see also fig 14).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate an acceleration signal processor configured to filter the acceleration signal acquired by the acceleration sensor to pass only a particular frequency component, wherein the perceptual-information output part outputs the acceleration signal of the particular frequency component as the perceptual information, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 4, Ooshima does not disclose the following limitation: 
wherein the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information.
However Yamaoka further discloses a robot system wherein the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information (see [0026], where “a speaker (notification unit) 28 configured to output sound such as warning notification.”; see also [0044], where “ A case where the calibration data of the acceleration sensor SN”; see also [0054], where “When it is determined by the determination unit 22 lack of the validity (step S6: NO), a notification of no validity is made by the monitor 27 and the speaker 28 (step S7). As a specific notification, an image indicating no validity is displayed on the monitor 27, and a warning sound is output by the speaker 28.”; sound is interpreted as perceptual information and speaker is interpreted as perceptual information output part. see also fig 14; speaker is outputting sound as perceptual information).
the perceptual information is sound information, and the perceptual-information output part is a speaker configured to output the acceleration signal as the sound information, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Regarding claim 5, Ooshima does not disclose the following limitation: 
wherein the speaker is provided at or near the user interface.
However Yamaoka further discloses a robot system wherein the speaker is provided at or near the user interface (see fig 1, where speaker 28 is a part of control unit and control unit receives user input. Both the 136 and 142 are included into the robot 110. So speaker is near the display. Display is interpreted as user interface. See also [0026], where “The control apparatus 20 includes a control unit 29 configured to execute various types of control, an operation unit 26 configured to receive a user's operation”).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, the speaker is provided at or near the user interface, for avoiding any damage to the workpiece and end effector during handling .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0293768 (“Ooshima”), and in view of US 2019/0344440 (“Yamaoka”), as applied to claim 1 above, and further in view of US 2020/0406483 (“Hirose”). 
Regarding claim 6, Ooshima further discloses a robot system, wherein the perceptual information is exciting-force information, and the perceptual-information output part (see [0025], where “The detection section 14 may be configured as a desired number of sensors, such as a force sensor, an acceleration sensor, etc., provided for the robot 12,”; See also [0024], where “a detection section 14 configured to detect an external force F applied to the robot 12; a conversion section 16 configured to convert magnitude and direction of the external force F detected by the detection section 14… an image generating section 18 configured to generate a force model image If representing the magnitude and the direction of the external force F by a graphic… and a display section 20 configured to three dimensionally display the force model image If generated by the image generating section 18.”; force detected by sensor on the robot is displayed (output) as force model based on magnitude and direction of detected force.).
Ooshima does not disclose the following limitation:
information output part is a vibrator configured to output the acceleration signal as… information.
 information output part is (see fig 3, where detection values of acceleration sensor are shown. acceleration sensor detect/monitor acceleration and output the detected information. see also [0025], where “he robot 10 has, at a tip position, an end effector EF for carrying out work on a work as a working object. The acceleration sensor SN is mounted on the end effector EF, and detects the acceleration (a state quantity) of the end effector EF at the mounting position.”).
Because both Ooshima and Yamaoka are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima to incorporate the teachings of Yamaoka by including the above feature, information output part is configured to output the acceleration signal as… information, for avoiding any damage to the workpiece and end effector during handling the workpiece by identifying the movement of workpiece without any interference by adding the sensor closer to the workpiece.
Ooshima in view of Yamaoka does not disclose the following limitation:
information output part is a vibrator.
However Hirose discloses a robot system wherein information output part is a vibrator (see [0087], where “The measurement result output unit 133 causes the voice output unit 15 to produce an alarm sound or vibrations corresponding to the type of the malfunction determined (S15) when the inclination of the change in the acceleration and the driving force detected conforms to the inclination of the change stored in the storage the output unit 133 is outputting vibrations corresponding to detected force. So the output unit 133 is acting as a vibration when outputting vibrations.).
Because Ooshima, Yamaoka and Hirose are in the same field of endeavor of robot system handling workpiece. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ooshima in view of Yamaoka to incorporate the teachings of Hirose by including the above feature, information output part is a vibrator, for increasing the safety in an work environment by providing warning to users via an alternative method than sound.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2015/0165620 (“Osaka”) discloses a robot system that monitor the system and output warning to user by a sound output.
US 2019/0358825 (“Imai”) discloses a robot system include velocity sensor that is handling workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664